Exhibit 10.26

 

CABOT OIL & GAS CORPORATION

 

2004 INCENTIVE PLAN

 

1. Objectives. The Cabot Oil & Gas Corporation 2004 Incentive Plan (the “Plan”)
is designed to attract and retain nonemployee directors, employees and
consultants and reward them for making contributions to the success of Cabot Oil
& Gas Corporation and its Subsidiaries (as hereinafter defined). These
objectives are to be accomplished by making awards under the Plan and thereby
providing Participants (as hereinafter defined) with a proprietary interest in
the growth and performance of the Company.

 

2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

 

“Award” means an Employee Award, a Director Award, or a Consultant Award.

 

“Award Agreement” means a written agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award, to the extent that the Committee deems necessary.

 

“Board” means the Board of Directors of the Company.

 

“Cash Award” means an Award denominated in cash.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means such committee of the Board as is designated by the Board to
administer the Plan.

 

“Common Stock” means the Common Stock, par value $.10 per share, of the Company.

 

“Company” means Cabot Oil & Gas Corporation, a Delaware corporation, or any
successor thereto.

 

“Consultant” means a person other than an Employee or a Nonemployee Director
providing bona fide services to the Company or any of its Subsidiaries as a
consultant or advisor, as applicable, provided that such person is a natural
person and that such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for any securities of the Company.

 

“Consultant Award” means the grant of any Nonqualified Stock Option, SAR, Stock
Award, Cash Award or Performance Award, whether granted singly, in combination
or in tandem, to a Consultant pursuant to such applicable terms, conditions and
limitations as may be established in order to fulfill the objectives of the
Plan.

 

“Director” means an individual serving as a member of the Board.

 

“Director Award” means the grant of any Nonqualified Stock Option or Stock
Award, whether granted singly, in combination, or in tandem, to a Nonemployee
Director pursuant to such applicable terms, conditions, and limitations as may
be established in order to fulfill the objectives of the Plan.

 

“Employee” means any person who is receiving remuneration for personal services
(or could be receiving remuneration except for an authorized leave of absence)
as an employee of the Company or any of its Subsidiaries.

 

“Employee Award” means the grant of any form of Stock Option, Stock Appreciation
Right, Stock Award, Performance Award or Cash Award, whether granted singly, in
combination or in tandem, to an Employee pursuant to any applicable terms,
conditions and limitations (including treatment as a Performance Award) as the
Committee may establish in order to fulfill the objectives of the Plan.

 

1



--------------------------------------------------------------------------------

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i)(A) if the shares of Common Stock are listed on a national securities
exchange, the average of the highest and lowest sales price per share of the
Common Stock on the consolidated transaction reporting system for the principal
national securities exchange on which shares of Common Stock are listed on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, or, at the discretion
of the Committee, the price prevailing on the exchange at the time of exercise
or other relevant event (as determined under procedures established by the
Committee), (B) if the shares of Common Stock are not so listed but are quoted
by the Nasdaq Stock Market, Inc., the average of the highest and lowest sales
price per share of Common Stock reported on the consolidated transaction
reporting system for the Nasdaq Stock Market, Inc., or, if there shall have been
no such sale so reported on that date, on the last preceding date on which such
a sale was so reported or, at the discretion of the Committee, the price
prevailing on the Nasdaq Stock Market, Inc. at the time of exercise or other
relevant event, (C) if the shares of Common Stock are not so listed or quoted,
the average of the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by the Nasdaq Stock Market, Inc., or,
if not reported by the Nasdaq Stock Market, Inc., by the National Quotation
Bureau, Incorporated, or (D) if the shares of Common Stock are not publicly
traded, the most recent value determined by an independent appraiser appointed
by the Company for such purpose, or (ii) if applicable, the price per share as
determined in accordance with the procedures of a third party administrator
retained by the Company to administer the Plan and as approved by the Committee.

 

“Incentive Stock Option” or “ISO” means a Stock Option that is intended to
comply with Section 422 of the Code.

 

“Nonemployee Director” means an individual serving as a member of the Board who
is not an Employee.

 

“Nonqualified Stock Option” means a Stock Option that is not an Incentive Stock
Option.

 

“Participant” means an Employee, Nonemployee Director, or Consultant to whom an
Award has been made under this Plan.

 

“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment in the future of one or more Performance Goals.

 

“Performance Goal” means one or more standards established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

 

“Prior Plan” means the Cabot Oil & Gas Corporation Second Amended and Restated
1994 Long-Term Incentive Plan, the Second Amended and Restated 1994 Nonemployee
Director Stock Option Plan of Cabot Oil & Gas Corporation, and any other stock
incentive plans of the Company under which awards are outstanding or under which
shares have been reserved but not yet used.

 

“Qualified Performance Award” means a Performance Award made to a Participant
who is an Employee that is intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code, as described in Paragraph
7(a)(v)(B) of the Plan.

 

“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

 

“Restricted Stock Unit” means a Stock Unit that is restricted or subject to
forfeiture provisions.

 

“Restriction Period” means a period of time beginning as of the date of grant of
an Award of Restricted Stock or Restricted Stock Units and ending as of the date
upon which the Common Stock subject to such Award is no longer restricted or
subject to forfeiture provisions.

 

“Stock Award” means an Award consisting of Common Stock or Stock Units,
including the award of Restricted Stock or Restricted Stock Units.

 

“Stock Appreciation Right” or “SAR” means the right to receive a payment, in
cash or Common

 

2



--------------------------------------------------------------------------------

Stock, equal to the excess of the Fair Market Value or other specified valuation
of a number of shares of Common Stock on the date the stock appreciation right
is exercised over a specific strike price, in each case as determined by the
Committee.

 

“Stock Based Awards Limitations” means the limitations applied to any awards
granted hereunder as described in Paragraphs 7(b)(i) and (ii) and Paragraph 8(b)
of the Plan.

 

“Stock Option” means a right to purchase a specified number of shares of Common
Stock at a specified exercise price, which right may be an Incentive Stock
Option or a Nonqualified Stock Option.

 

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock (as determined by the Committee or the
Board), which, in the discretion of the Committee, may be restricted or subject
to forfeiture provisions.

 

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing 50% or more of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation, (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns 50% or more of
the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise), and (iii) any other corporation,
partnership or other entity that is a “subsidiary” of the Company within the
meaning of Rule 405 promulgated by the Securities and Exchange Commission under
the Securities Act of 1933, as amended.

 

3. Eligibility.

 

(a) Employees. Employees and individuals who have agreed to become Employees are
eligible for an Employee Award under this Plan.

 

(b) Directors. Nonemployee Directors are eligible for the grant of Director
Awards under this Plan.

 

(c) Consultants. All Consultants are eligible for the grant of Consultant Awards
under this Plan.

 

4. Common Stock Available for Awards. Subject to the provisions of Paragraph 15
hereof, there shall be available for Awards granted wholly or partly in Common
Stock (including rights or options which may be exercised for or settled in
Common Stock) during the term of this Plan an aggregate of 1,700,000 shares of
Common Stock, together with the shares reserved but not subject to awards under
any Prior Plan outstanding as of the effective date of this Plan. No more than
600,000 shares of Common Stock will be used for Stock Awards that do not
constitute Performance Awards, and no more than 1,000,000 shares of Common Stock
will be used for Incentive Stock Options. The Board and the appropriate officers
of the Company are authorized to take from time to time whatever actions are
necessary, and to file required documents with governmental authorities and
stock exchanges and transaction reporting systems, to make shares of Common
Stock available for issuance pursuant to Awards. Common Stock related to Awards
under this Plan or the Prior Plans that are forfeited or terminated, expire
unexercised, are settled in cash in lieu of Stock or in a manner such that all
or some of the shares covered by an Award are not issued to a Participant, or
are exchanged for Awards that do not involve Common Stock, shall immediately
become available for Awards hereunder. If the purchase price of any Award
granted under the Plan or the Prior Plans is satisfied by tendering shares of
Common Stock to the Company, or if the tax withholding obligation resulting from
the settlement of any such Option or other Award is satisfied by tendering or
withholding shares of Common Stock, only the number of shares of Common Stock
issued net of the shares of Common Stock tendered or withheld shall be deemed
delivered for purposes of determining usage of shares against the maximum number
of shares of Common Stock available for delivery under the Plan or any sub limit
set forth above. Shares of Common Stock delivered under the Plan as an Award or
in settlement of an Award issued or made (a) upon the assumption, substitution,
conversion or replacement of outstanding awards under a plan or arrangement of
an entity acquired in a merger or other acquisition or (b) as a post-transaction
grant under such a plan or arrangement of an acquired entity shall not reduce or
be counted against the maximum number of shares of Common Stock available for
delivery under the Plan, to the extent that the exemption for transactions in
connection with mergers and

 

3



--------------------------------------------------------------------------------

acquisitions from the shareholder approval requirements of the New York Stock
Exchange for equity compensation plans applies. The Committee may from time to
time adopt and observe such rules and procedures concerning the counting of
shares against the Plan maximum or any sub limit as it may deem appropriate,
including rules more restrictive than those set forth above to the extent
necessary to satisfy the requirements of any national stock exchange on which
the Common Stock is listed or any applicable regulatory requirement.

 

5. Administration.

 

(a) This Plan shall be administered by the Committee except as otherwise
provided herein.

 

(b) Subject to the provisions hereof, the Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Committee shall also have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or proper.
The Committee may, in its discretion, provide for the extension of the
exercisability of an Employee Award or Consultant Award, accelerate the vesting
or exercisability of an Employee Award or Consultant Award, eliminate or make
less restrictive any restrictions applicable to an Employee Award or Consultant
Award, waive any restriction or other provision of this Plan (insofar as such
provision related to Employee Awards or Consultant Awards) or an Employee Award
or Consultant Award or otherwise amend or modify an Employee Award or Consultant
Award in any manner that is either (i) not adverse to the Participant to whom
such an Employee Award or Consultant Award was granted or (ii) consented to by
such Participant. Notwithstanding anything herein to the contrary, without the
approval of the Company’s stockholders, Stock Options issued under the Plan will
not be repriced, replaced, or regranted through cancellation or by decreasing
the exercise price of a previously granted Stock Option, except as expressly
provided by the adjustment provisions of Paragraph 15. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in this Plan or
in any Award in the manner and to the extent the Committee deems necessary or
desirable to further the Plan purposes. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. No member of the Committee or officer of the Company to whom it has
delegated authority in accordance with the provisions of Paragraph 6 of this
Plan shall be liable for anything done or omitted to be done by him or her, by
any member of the Committee or by any officer of the Company in connection with
the performance of any duties under this Plan, except for his or her own willful
misconduct or as expressly provided by statute. The Committee shall establish
the vesting schedule, if any, for each Award.

 

(c) The Board shall have the same powers, duties, and authority to administer
the Plan with respect to Director Awards as the Committee retains with respect
to Employee Awards and Consultant Awards.

 

6. Delegation of Authority. Following the authorization of a pool of cash or
shares of Common Stock to be available for Awards, the Board or the Committee
may authorize the Chief Executive Officer and/or another executive officer of
the Company, if and to the extent permitted by applicable law, rule or
regulation, or a subcommittee of members of the Board, to grant individual
Employee Awards from such pool pursuant to such conditions or limitations as the
Board or the Committee may establish. The Board or Committee may also delegate
to the Chief Executive Officer and to other employees of the Company its
administrative duties under this Plan (excluding its granting authority)
pursuant to such conditions or limitations as the Committee may establish. The
Board or Committee may engage or authorize the engagement of a third party
administrator to carry out administrative functions under the Plan.

 

7. Employee Awards and Consultant Awards.

 

(a) The Committee (or other committee to whom such authority is delegated under
Paragraph 6 above) shall determine the type or types of Employee Awards to be
made under this Plan and shall designate from time to time Employees who are to
be recipients of such Awards. Each Employee Award made hereunder may, in the
discretion of the Committee, be embodied in an Award Agreement, which shall
contain such terms, conditions, performance requirements and limitations as
shall be determined by the

 

4



--------------------------------------------------------------------------------

Committee in its sole discretion and shall, if required by the Committee, be
signed by the Participant to whom the Employee Award is granted and signed for
and on behalf of the Company. Employee Awards may consist of those listed in
this Paragraph 7 and may be granted singly, in combination or in tandem.
Employee Awards may also be granted in combination or in tandem with, in
replacement of (subject to Paragraph 12), or as alternatives to, grants or
rights under this Plan or any other employee plan of the Company or any of its
Subsidiaries, including the plan of any acquired entity. An Employee Award may
provide for the grant or issuance of additional, replacement or alternative
Employee Awards upon the occurrence of specified events. All or part of an
Employee Award may be subject to conditions established by the Committee, which
may include, but are not limited to, continuous service with the Company and its
Subsidiaries, achievement of specific business objectives, items referenced to
in clause (v) below, and other comparable measurements of performance.

 

(i) Stock Option. An Employee Award may consist of a right to purchase a
specified number of shares of Common Stock at a specified price that is not less
than the greater of (i) the Fair Market Value of the Common Stock on the date of
grant and (ii) the par value of the Common Stock on the date of grant. A Stock
Option may be in the form of an Incentive Stock Option or a Nonqualified Stock
Option. The term of the Stock Option shall extend no more than 10 years after
the date of grant. Stock Options may not include provisions that “reload” the
Stock Option upon exercise. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Stock Options awarded to Employees
pursuant to this Plan, including the exercise price, the term of the Stock
Options, the number of share subject to the Stock Option and the date or dates
upon which they become exercisable, shall be determined by the Committee.

 

(ii) Stock Appreciation Right. An Employee Award may consist of a right to
receive a payment, in cash or Common Stock, equal to the excess of the Fair
Market Value or other specified valuation of a specified number of shares of
Common Stock on the date the Stock Appreciation Right is exercised over a
specified strike price (which may be no less than the Fair Market Value of the
Common Stock on the date of grant) as set forth in the applicable Award
Agreement. The holder of a tandem SAR may elect to exercise either the option or
the SAR, but not both. The exercise period for an SAR shall extend no more than
10 years after the date of grant. SARs may not include provisions that “reload”
the SAR upon exercise. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any SARs awarded to Employees pursuant
to this Plan, including the exercise price, the term of any SARs and the date or
dates upon which they become exercisable, shall be determined by the Committee.

 

(iii) Stock Award. An Employee Award may be in the form of a Stock Award. The
terms, conditions and limitations applicable to any Stock Awards granted
pursuant to this Plan shall be determined by the Committee, subject to the
limitations set forth below. Any Stock Award which is not a Performance Award
shall have a minimum Restriction Period of three years (including vesting
ratably over such three years) from the date of grant, provided that (i) the
Committee may provide for earlier vesting upon a termination of employment by
reason of death, disability or retirement, or upon a change in control, and (ii)
such three-year minimum Restriction Period shall not apply to a Stock Award that
is granted in lieu of salary or bonus.

 

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Committee.

 

(v) Performance Award. Without limiting the type or number of Awards that may be
made under the other provisions of this Plan, an Award may be in the form of a
Performance Award. The terms, conditions and limitations applicable to any
Performance Awards granted to Participants pursuant to this Plan shall be
determined by the Committee, subject to the limitations set forth below. Any
Stock Award granted as an Employee Award which is a Performance Award shall have
a minimum Restriction Period of one year from the date of grant, provided that
the Committee may provide for earlier vesting upon a termination of employment
by reason of death, disability or retirement, or upon a change in control. The
Committee shall set Performance Goals in its discretion which, depending on the
extent to which they are met, will

 

5



--------------------------------------------------------------------------------

determine the value and/or amount of Performance Awards that will be paid out to
the Participant and/or the portion of an Award that may be exercised.

 

(A) Nonqualified Performance Awards. Performance Awards granted to Employees
that are not intended to qualify as qualified performance-based compensation
under Section 162(m) of the Code, or that are Stock Options or SARs, shall be
based on achievement of such goals and be subject to such terms, conditions and
restrictions as the Committee or its delegate shall determine.

 

(B) Qualified Performance Awards. Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Committee prior to the earlier to
occur of (x) 90 days after the commencement of the period of service to which
the Performance Goal relates and (y) the lapse of 25% of the period of service
(as scheduled in good faith at the time the goal is established), and in any
event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business
units, divisions or geographic regions of the Company, the Company as a whole,
or, if desired by the Committee, by comparison to a peer group of companies, and
may include one or more of the following: revenue, net income, stock price,
market share, earnings per share, other earnings measures, return on equity,
return on assets, costs, shareholder value, EBIT, EBITDA, funds from operations,
cash flow, cash from operations, net cash flow, net cash flow before financing
activities, other cash flow measures, total shareholder return, return on
capital, return on invested capital, operating income, after-tax operating
income, reserve additions, proceeds from dispositions, production volumes,
reserve replacement measures, finding and development costs, total market value,
petroleum reserve measures and safety and environmental performance measures.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation § 1.162-27(e)(2)(i), as to
grants to those Employees whose compensation is, or is likely to be, subject to
Section 162(m) or the Code, and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals applicable to
Qualified Performance Awards, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Qualified Performance Awards made pursuant to this
Plan shall be determined by the Committee.

 

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Awards made hereunder:

 

(i) no Participant may be granted, during any calendar year, Awards consisting
of Stock Options or Stock Appreciation Rights (including Stock Options and SARs
that are granted as Performance Awards) that are exercisable for more than
500,000 shares of Common Stock;

 

(ii) no Participant may be granted, during any calendar year, Stock Awards
(including Stock Awards that are granted as Performance Awards) covering or
relating to more than 200,000 shares of Common Stock (the limitation set forth
in this clause (ii), together with the limitation set forth in clause (i) above,

 

6



--------------------------------------------------------------------------------

(iii) no Participant may be granted Employee Awards consisting of cash
(including Cash Awards that are granted as Performance Awards) in respect of any
calendar year having a value determined on the date of grant in excess of
$5,000,000.

 

A Participant may be granted Awards in combination such that portions of the
Award are subject to differing limitations set out in the clauses of this
Paragraph 7(b), in which event each portion of the combination Award is subject
only to a single appropriate limitation in clauses (i), (ii) or (iii). For
example, if a Participant is granted a Performance Award that is in part a Stock
Award and in part a Cash Award, then the Stock Award shall be subject only to
the limitation in clause (ii) and the Cash Award shall be subject only to the
limitation in clause (iii).

 

(c) Subject to Paragraph 7(d), the Committee shall have the sole responsibility
and authority to determine the type or types of Consultant Awards to be made
under this Plan and the terms, conditions and limitations applicable to such
Awards.

 

(d) Stock Awards, other than those awards which are subject to specific grant
limitations under the Plan, shall be in lieu of, and have a Fair Market Value on
the date of grant equal to, other compensation that the Company would otherwise
have awarded to the Participant.

 

8. Director Awards.

 

(a) The Board may grant Director Awards to Nonemployee Directors of the Company
from time to time in accordance with this Paragraph 8. Director Awards may
consist of those listed in this Paragraph 8 and may be granted singly, in
combination or in tandem. Each Director Award may, in the discretion of the
Board, be embodied in an Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Board in its sole
discretion and, if required by the Board, shall be signed by the Participant to
whom the Director Award is granted and signed for and on behalf of the Company.

 

(i) Stock Options. An Director Award may consist of a right to purchase a
specified number of shares of Common Stock at a specified price that is not less
than the greater of (i) the Fair Market Value of the Common Stock on the date of
grant and (ii) the par value of the Common Stock on the date of grant. A Stock
Option granted as a Director Award may not be in the form of an Incentive Stock
Option. The term of the Stock Option shall extend no more than 10 years after
the date of grant. Stock Options may not include provisions that “reload” the
Stock Option upon exercise. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Stock Options awarded to
Nonemployee Directors pursuant to this Plan, including the strike price, the
term of the Stock Options, the number of share subject to the Stock Option
(subject to Paragraph 8(b)) and the date or dates upon which they become
exercisable, shall be determined by the Board.

 

(ii) Stock Awards. A Director Award may be in the form of a Stock Award. Any
terms, conditions and limitations applicable to any Stock Awards granted to a
Nonemployee Director pursuant to this Plan, including but not limited to rights
to dividend equivalents, shall be determined by the Board.

 

(iii) Automatic Director Grants. Each individual who becomes a Nonemployee
Director on or after the effective date of this Plan shall automatically be
granted a Stock Option to purchase 10,000 shares of Common Stock (subject to
adjustment as provided in Paragraph 15) on the date such person first becomes a
Nonemployee Director. The exercise price per share of Common Stock that is
subject to a Stock Option granted pursuant to this Paragraph 8(a)(iii) shall be
the Fair Market Value of the Common Stock on the date of grant. Each Stock
Option granted pursuant to this Paragraph 8(a)(iii) shall terminate and be of no
force and effect with respect to any shares of Common Stock not purchased by the
Participant upon the earliest to occur of the following: (a) the expiration of
five years following the date upon which the Stock

 

7



--------------------------------------------------------------------------------

Option is granted; (b) the expiration of one year following the date upon which
the Participant ceases to be a Nonemployee Director by reason of death,
disability or mandatory retirement; or (c) the expiration of three months
following the date on which the Participant ceases to be a Nonemployee Director
for any reason other than death, disability or mandatory retirement. A Stock
Option granted pursuant to this Paragraph 8(a)(iii) shall be exercisable, on a
cumulative basis, with respect to 33 1/3% of the total number of shares of
Common Stock initially subject to such Stock Option, on each of the first,
second and third anniversaries of the date of grant, so that on such third
anniversary such Stock Option is fully exerciseable.

 

(b) Except as otherwise provided in Paragraph 8(a)(iii) above, no Participant
may be granted, during any calendar year, Director Awards consisting of Stock
Awards or Stock Options covering or relating to more than 7,000 shares of Common
Stock.

 

(c) At the discretion of the Board, Director Awards may be settled by a cash
payment in an amount that the Board shall determine in its sole discretion is
equal to the fair market value of such Director Awards.

 

9. Payment of Awards.

 

(a) General. Payment of Awards may be made in the form of cash or Common Stock
or combinations thereof and may include such restrictions as the Committee shall
determine, including in the case of Common Stock, restrictions on transfer and
forfeiture provisions. If such payment is made in the form of Restricted Stock,
the Committee shall specify whether the underlying shares are to be issued at
the beginning or end of the Restriction Period. In the event that shares of
Restricted Stock are to be issued at the beginning of the Restriction Period,
the certificates evidencing such shares (to the extent that such shares are so
evidenced) shall contain appropriate legends and restrictions that describe the
terms and conditions of the restrictions applicable thereto. In the event that
shares of Restricted Stock are to be issued at the end of the Restricted Period,
the right to receive such shares shall be evidenced by book entry registration
or in such other manner as the Committee may determine.

 

(b) Deferral. With the approval of the Committee, amounts payable in respect of
Awards may be deferred, either in the form of installments or a future lump sum
payment. The Committee may permit selected Participants to elect to defer
payments of some or all types of Awards in accordance with procedures
established by the Committee or the Board. Any deferred payment, whether elected
by the Participant or specified by the Award Agreement or by the Committee, may
be forfeited if and to the extent that the Award Agreement so provides.

 

(c) Dividends, Earnings and Interest. Dividends or dividend equivalent rights
may be extended to and made part of any Stock Award, subject to such terms,
conditions and restrictions as the Committee may establish. The Committee may
also establish rules and procedures for the crediting of interest or other
earnings on deferred cash payments and dividend equivalents for deferred payment
for Stock Awards.

 

(d) Substitution of Awards. Subject to Paragraphs 12 and 15, at the discretion
of the Committee, a Participant who is an Employee or Consultant may be offered
an election to substitute an Employee Award or Consultant Award for another
Employee Award or Consultant Award or Employee Awards or Consultant Awards of
the same or different type.

 

(e) Cash-out of Awards. At the discretion of the Committee, an Award that is a
Stock Option or Stock Appreciation Right may be settled by a cash payment equal
to the difference between the Fair Market Value per share of Common Stock on the
date of exercise and the exercise price of the Award, multiplied by the number
of shares with respect to which the Award is exercised.

 

10. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under a Stock Option shall be paid in full at the time of exercise in
cash or, if permitted by the Committee and elected by the optionee, the optionee
may purchase such shares by means of tendering Common Stock or surrendering
another Award, including Restricted Stock, valued at Fair Market Value on the
date of exercise, or any combination thereof.

 

8



--------------------------------------------------------------------------------

The Committee shall determine acceptable methods for Participants who are
Employees or Consultants to tender Common Stock or other Employee Awards or
Consultant Awards to exercise a Stock Option as it deems appropriate, provided
that any Common Stock that is or was subject to an Award may be so tendered only
if it has been held by the Participant for six months unless otherwise
determined by the Committee. If permitted by the Committee, payment may be made
by successive exercises by the Participant. The Committee may provide for
procedures to permit the exercise or purchase of such Awards by use of the
proceeds to be received from the sale of Common Stock issuable pursuant to an
Award. Unless otherwise provided in the applicable Award Agreement, in the event
shares of Restricted Stock are tendered as consideration for the exercise of a
Stock Option, a number of the shares issued upon the exercise of the Stock
Option, equal to the number of shares of Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock so
submitted as well as any additional restrictions that may be imposed by the
Committee. The Committee may adopt additional rules and procedures regarding the
exercise of Options from time to time, provided that such rules and procedures
are not inconsistent with the provisions of this Paragraph 10.

 

An optionee desiring to pay the exercise price of a Stock Option by tendering
Common Stock using the method of attestation may, subject to any such conditions
and in compliance with any such procedures as the Committee may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the optionee upon such exercise
a number of shares of Common Stock subject to the Stock Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Stock Option for which the Stock
Option (or portion thereof) is being exercised over the exercise price payable
in respect of such exercise by (b) the Fair Market Value per share of Common
Stock subject to the Stock Option, and the optionee may retain the shares of
Common Stock the ownership of which is attested.

 

11. Taxes. The Company or its designated third party administrator shall have
the right to deduct applicable taxes from any Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Committee may also
permit withholding to be satisfied by the transfer to the Company of shares of
Common Stock theretofore owned by the holder of the Employee Award with respect
to which withholding is required. If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.

 

12. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law
except that (i) no amendment or alteration that would impair the rights of any
Participant under any Award previously granted to such Participant shall be made
without such Participant’s consent and (ii) no amendment or alteration shall be
effective prior to approval by the Company’s stockholders to the extent such
approval is required by applicable legal requirements or applicable requirements
of the securities exchange on which the Company’s Common Stock is listed.
Notwithstanding anything herein to the contrary, without the approval of the
Company’s stockholders, Stock Options issued under the Plan will not be
repriced, replaced, or regranted through cancellation or by decreasing the
exercise price of a previously granted Stock Option, except as expressly
provided by the adjustment provisions of Paragraph 15.

 

13. Termination of Employment. Upon the termination of employment by a
Participant, any unexercised, deferred or unpaid Awards shall be treated as
provided in the specific Award Agreement evidencing the Award. In the event of
such a termination, the Committee may, in its discretion, provide for the
extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of this Plan or
an Award or otherwise amend or modify the Award in any manner that is either (i)
not adverse to such Participant or (ii) consented to by such Participant.

 

14. Assignability. Unless otherwise determined by the Committee and provided in
the Award Agreement or the terms of an Award, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security

 

9



--------------------------------------------------------------------------------

Act, or the rules thereunder. In the event that a beneficiary designation
conflicts with an assignment by will, the beneficiary designation will prevail.
The Committee may prescribe and include in applicable Award Agreements or the
terms of an Award other restrictions on transfer. Any attempted assignment of an
Award or any other benefit under this Plan in violation of this Paragraph 14
shall be null and void.

 

15. Adjustments.

 

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

 

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and the number of shares of Common Stock available for issuance
pursuant to specific types of Awards as described in Paragraph 4, (ii) the
number of shares of Common Stock covered by outstanding Awards, (iii) the
exercise price or other price in respect of such Awards, (iv) the appropriate
Fair Market Value and other price determinations for such Awards, and (v) the
Stock Based Awards Limitations shall each be proportionately adjusted by the
Board as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting Common Stock or any distribution to
holders of Common Stock of securities or property (including cash dividends that
the Board determines are not in the ordinary course of business but excluding
normal cash dividends or dividends payable in Common Stock), the Board shall
make appropriate adjustments to (i) the number of shares of Common Stock
reserved under this Plan and the number of shares of Common Stock available for
issuance pursuant to specific types of Awards as described in Paragraph 4, (ii)
the number of shares of Common Stock covered by Awards, (iii) the exercise price
or other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, and (v) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, acquisition of assets
or stock, separation, reorganization or liquidation, the Board shall be
authorized (x) to assume under the Plan previously issued compensatory awards,
or to substitute new Awards for previously issued compensatory awards, including
Awards, as part of such adjustment; (y) to cancel Awards that are Options or
SARs and give the Participants who are the holders of such Awards notice and
opportunity to exercise for 15 days prior to such cancellation; or (z) to cancel
any such Awards and to deliver to the Participants cash in an amount that the
Board shall determine in its sole discretion is equal to the fair market value
of such Awards on the date of such event, which in the case of Options or SARs
shall be the excess of the Fair Market Value of Common Stock on such date over
the exercise or strike price of such Award.

 

10



--------------------------------------------------------------------------------

16. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are evidenced) may be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed or to which it is
admitted for quotation and any applicable federal or state securities law. The
Committee may cause a legend or legends to be placed upon any such certificates
to make appropriate reference to such restrictions.

 

17. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company
nor the Board nor the Committee be deemed to be a trustee of any benefit under
this Plan. Any liability or obligation of the Company to any Participant with
respect to a an Award under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement or terms of
the Award, and no such liability or obligation of the Company shall be deemed to
be secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

 

18. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or other service relationship at any time, or confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.

 

19. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

20. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

21. Effective Date and Term of Plan. The Plan will be submitted to the
stockholders of the Company for approval at the 2004 annual meeting of the
stockholders and, if approved, shall be effective as of the date of such
approval. No Award shall be made under the Plan ten years or more after such
approval. As of the date of stockholder approval of this Plan, no further awards
shall be made under the Prior Plans, provided, however, that any and all
outstanding awards granted under the Prior Plans shall continue to be
outstanding and shall be subject to the appropriate terms of the Prior Plan
under which such award was granted and as are in effect as of the date this Plan
is effective.

 

11